               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38002 Page 1 of 30
                                                JOINT TRIAL EXHIBIT LIST

                                                  United States District Court
                                             For the Southern District of California

                                         Finjan, Inc. v. Eset, LLC and Eset SPOL. S.R.O.

                   Case No. 17-cv-00183-CAB                                            Trial Date: March 9, 2020


JTX    Date    Date      Bates Numbers                                  Description                                Deposition
Trial Marked Admitted                                                                                              Exhibit No.
 Ex.
 No.

1                        FINJAN-ESET                               U.S. Patent 6,154,844
                          000001 – 17;
                         FINJAN-ESET
                        000019; FINJAN-
                        ESET 284338 - 39

2                        FINJAN-ESET                               U.S. Patent 6,804,780
                          000437 - 54

3                        FINJAN-ESET                               U.S. Patent 8,079,086
                          001236 – 60;
                         FINJAN-ESET
                          286538 - 40

4                        FINJAN-ESET                               U.S. Patent 9,189,621
                          001819 - 53

5                        FINJAN-ESET                               U.S. Patent 9,219,755
                          003681 - 717
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38003 Page 2 of 30


JTX    Date    Date      Bates Numbers                       Description                     Deposition
Trial Marked Admitted                                                                        Exhibit No.
 Ex.
 No.

6                       ESETSC000000596                    ESET Source Code                  Gabryszewski
                             – 605                                                              Ex. 2

7                       ESETSC000000553                    ESET Source Code                  Gabryszewski
                             – 76                                                               Ex. 8

8                       ESETSC000000980                    ESET Source Code                  Janosik Ex. 6
                             – 83

9                       ESETSC000000984                    ESET Source Code                  Janosik Ex. 7
                             – 1001

10                      ESETSC000000957                    ESET Source Code                  Janosik Ex. 8
                             – 67

11                      ESETSC000000124                    ESET Source Code                  Kosinar Vol.
                             – 32                                                              I Ex. 5

12                      ESETSC000000414                    ESET Source Code                  Kovacik Ex.
                             – 19                                                                1

13                      ESETSC000000359                    ESET Source Code                  Kovacik Ex.
                                                                                                 4

14                      ESETSC000000621-                   ESET Source Code                  Kovacik Ex.
                              624                                                                7

15                      ESETSC0000056 -                    ESET Source Code                  Kovacik Ex.
                              58                                                                 8




                                                     -2-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38004 Page 3 of 30


JTX    Date    Date      Bates Numbers                           Description                           Deposition
Trial Marked Admitted                                                                                  Exhibit No.
 Ex.
 No.

16                      ESETSC000000451                       ESET Source Code                         Somlo Ex. 13
                             – 475                                                                     Pasko Ex. 14

17                      ESETSC000000525                       ESET Source Code                         Skora Vol. I
                             – 37                                                                         Ex. 4
                                                                                                       Somlo Ex. 5

18                      ESETSC000000636                       ESET Source Code                         Skora Vol. I
                             – 38                                                                         Ex. 5

19                      ESETSC000000627                       ESET Source Code                         Skora Vol. I
                             – 35                                                                         Ex. 6

20                      ESETSC000000223                       ESET Source Code                         Skora Vol. I
                             – 33                                                                         Ex. 7
                                                                                                       Somlo Ex. 6

21                      ESETSC000000476                       ESET Source Code                         Skora Vol. II
                             – 524                                                                        Ex. 2

22                      ESETSC000000056                       ESET Source Code                         Somlo Ex. 3
                             – 58

23                      ESETSC000000625                       ESET Source Code                         Somlo Ex. 14
                             – 26

24                        ESET0075655     ESET Spreadsheet – ESET USA Income Statement From Jan 2010    Stapleton
                                                              to Dec 2010 (Native)                     Vol. II Ex. 12



                                                        -3-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38005 Page 4 of 30


JTX    Date    Date      Bates Numbers                       Description                     Deposition
Trial Marked Admitted                                                                        Exhibit No.
 Ex.
 No.

25                      ESETSC000000645                    ESET Source Code                    Sucansky
                                                                                              Vol. I Ex. 9

26                      ESETSC000000188                    ESET Source Code                   Sucansky
                             – 94                                                            Vol. I Ex. 13

27                      ESETSC000000038                    ESET Source Code                   Sucansky
                             – 44                                                            Vol. I Ex. 14

28                      ESETSC000000018                    ESET Source Code                   Sucansky
                             – 23                                                            Vol. I Ex. 15

29                      ESETSC000000405                    ESET Source Code                   Sucansky
                             – 07                                                            Vol. I Ex. 16

30                      ESETSC000000050                    ESET Source Code                  Sustek Vol. II
                             – 51                                                                Ex. 2

31                      ESETSC000000420                    ESET Source Code                  Wojcik Vol. I
                             – 50                                                               Ex. 6

32                      ESETSC000000234                    ESET Source Code                  Wojcik Vol. I
                             – 77                                                               Ex. 7

33                      ESETSC000000606                    ESET Source Code                  Wojcik Vol. I
                             – 07                                                               Ex. 8

34                      ESETSC000000549                    ESET Source Code                  Wojcik Vol. I
                                                                                                Ex. 9

35                      ESETSC000000195                    ESET Source Code                  Wojcik Vol. I
                             – 208                                                             Ex. 11
                                                     -4-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38006 Page 5 of 30


JTX    Date    Date      Bates Numbers                              Description                            Deposition
Trial Marked Admitted                                                                                      Exhibit No.
 Ex.
 No.

36                      ESETSC000000278                          ESET Source Code                          Wojcik Vol.
                             – 91                                                                           II Ex. 4

37                         IS 0256-305      Include Security – Executive Summary on Eset NOD32 Antivirus




38                      ESET0000850 – 967              Eset Endpoint Antivirus 6 – User Guide


39                      ESET0006730 – 73        Eset Presentation – Core Technology H2 Briefing 2016


40                       ESET0019977 –        Manual – Internal: accessible from outside WCA department
                            20407


41                        ESET0030443                         Manual – ESET Live Grid

42                      ESET0037830 – 39                Eset Manual – LiveGrid Specification


43                      ESET0038553 – 57      Eset Manual - New Advanced Heuristics Features by Marcin
                                                                    Gajewski


44                      ESET0038659 – 751          ESET Presentation – Huisman visit in Bratislava



                                                           -5-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38007 Page 6 of 30


JTX    Date    Date      Bates Numbers                               Description                              Deposition
Trial Marked Admitted                                                                                         Exhibit No.
 Ex.
 No.

45                      ESET0038752 – 803         Presentation – The story of ESET by Juraj Malcho


46                      ESET0038932 – 64     Presentation – Warning! This document is FOR PARTNERS




47                      ESET0039175 – 339                ESET Manaual – AutoClave system

48                      ESET0039461 – 70        ESET HIPS engine Overview by Marcin Gabryszewski


49                      ESET0039509 – 37        Atlas Software Requirements Specification Version 0.9




50                      ESET0039538 – 741              Script Engine Core by Vladislav Molnar

51                      ESET0039807 – 11    Threatsense.Net (internal name Charon) – Latest revision of the
                                                 document: 1.1, 2011-01-24 – Author: Peter Kosinar




52                      ESET0039902 – 10                   Eset Manual – HIPS Version 1.1



                                                           -6-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38008 Page 7 of 30


JTX    Date    Date      Bates Numbers                               Description                            Deposition
Trial Marked Admitted                                                                                       Exhibit No.
 Ex.
 No.

53                      ESET0039923 – 33    Eset Presentation – IMON (Internet MONitor – by Tomas Kalab –
                                                              Eset Partners Conference 2004




54                      ESET0040751 – 63              ESET Core R&D Brainstorm5: “Sysifos3”


55                      ESET0040764 – 69                ESET Core R&D Brainstorm6: “HIPS”

56                      ESET0041138 – 50          Manual – Transparent Sandbox – Specification v1.0




57                      ESET0041541 – 61        ESET Technology – The multi-layered approach and its
                                                       effectiveness – Document version 3.0




58                      ESET0041617 – 48         Eset Presentation – Engine Scanning stack architecture


59                      ESET0041655 – 709      ESET Presentation - Emulation and Virtualization team &
                                                                  AdvHeur module




                                                           -7-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38009 Page 8 of 30


JTX    Date    Date      Bates Numbers                                Description                               Deposition
Trial Marked Admitted                                                                                           Exhibit No.
 Ex.
 No.

60                      ESET0041852 – 72    Presentation – Eset Technology The multilayered approach and its
                                              effectiveness, by Jakub Debski, Juraj Malcho, Peter Stancik -
                                                                  Document version 1.3




61                      ESET0042574 – 75    Eset Data Sheet – Eset Threat Intelligence – Extend your security
                                                  intelligence from local network to global cyberspace




62                      ESET0042847 – 914     Eset Manual – NOD32 antivirus system – Installation Guide
                                                              Administrators versions




63                      ESET0042942 – 91     Automating botnets’ behavior at scale by Jean-Ian Boutin, Jurai
                                                         Janosik – CARO Workshop – 2016




                                                            -8-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38010 Page 9 of 30


JTX    Date    Date      Bates Numbers                              Description                             Deposition
Trial Marked Admitted                                                                                       Exhibit No.
 Ex.
 No.

64                      ESET0043144 – 96    Eset Presentation – Machine Learning in security industry and
                                              ESET by Jakub Debski for Sales and Marketing Division




65                      ESET0043594 – 604               Eset Manual – Sandbox Specification


66                      ESET0043616 – 25               Eset Manual – LiveGrid Specification


67                      ESET0043703 – 10              Eset Manual – ESET Intelligence Feeds

68                        ESET0043770                    Eset Manual – Internal data stores

69                      ESET0043791 – 95        Eset Manual – Jaca Exploit Blocker – documentation


70                        ESET0043980                  Eset Document – Basic Atlas file data

71                      ESET0044088 – 89           Eset Document – Checking of Charon samples


72                      ESET0044146 – 47               Eset Document – DNA hash blocking

73                      ESET0044323 – 27                        Eset Manual – Cloud


                                                          -9-
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38011 Page 10 of 30


JTX    Date    Date      Bates Numbers                                 Description                          Deposition
Trial Marked Admitted                                                                                       Exhibit No.
 Ex.
 No.

74                      ESET0044452 – 60                Eset Manual – Hips – documentation

75                      ESET0044612 – 15                  [I_ISEI] Development – Backend


76                      ESET0044627 – 28                 Eset Manual – Cloud MPS (CMPS)

77                      ESET0044721 – 25                      Manual – Hades2 system

78                      ESET0044766 – 72   Eset Manual – Charon allinfo table in chaosDB (Charon metadata
                                                                     since 2006)




79                      ESET0045174 – 77                           UESETS6L – Features

80                      ESET0045245 – 48                       Charon stats description

81                      ESET0045271 – 74                 Eset Document – YARA Match II

82                      ESET0045277 – 78   Eset Document – Systems documentation for Malware Research




83                      ESET0045670 – 77                  Eset Manual – WIKI: LG Servers




                                                          - 10 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38012 Page 11 of 30


JTX    Date    Date      Bates Numbers                              Description                             Deposition
Trial Marked Admitted                                                                                       Exhibit No.
 Ex.
 No.

84                      ESET0045747 – 51    Document – [KB] ESET Dynamic Threat Defense (EDTD) for
                                                                   EMSX


85                      ESET0046658 – 72   Eset Manual – Threat Radar – October 2015 Feature Article: 419
                                                                      Special




86                      ESET0046673 – 80                  Eset Manual – HIPS Version1.3

87                      ESET0047310 – 16   Email from Robert Pasko to Michal Bratko Re: Implementation of
                                            GDPR – Workshop #2 – Addressing 31 Product/Channel Matrix
                                                              Entries with attachment




88                      ESET0048286 – 99     Email from Juraj Sustek to Andrej Babolchai w/attachment –
                                                  Presentation regarding Charon stream processing




                                                          - 11 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38013 Page 12 of 30


JTX    Date    Date      Bates Numbers                                Description                              Deposition
Trial Marked Admitted                                                                                          Exhibit No.
 Ex.
 No.

89                      ESET0054016 – 17    Email from Jakub Debski to Patrik Sucansky, et al., Re: Schema –
                                                              ESET Cloud Technologies




90                      ESET0061861 – 81    Email from Jaroslava Nikodemova to Richard Marko Re: ECMPS
                                               presentation, with attachment Enterprise Cloud Malware
                                                              Protection by Juraj Malcho




91                      ESET0072583 – 637   Presentation – [mK2] Complex Malware Analysis Sandbox – by
                                               Miszczak Marcin, Krzywicki Mateusz, Kwiecien Tomasz




92                      ESET0072738 – 77                   Presentation – Malware Analyzer

93                        FINJAN‐ESET       Eset Manual – NOD32 antivirus system – Remote Administrator
                           007401 – 41                              Overview




                                                           - 12 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38014 Page 13 of 30


JTX    Date    Date     Bates Numbers                             Description                              Deposition
Trial Marked Admitted                                                                                      Exhibit No.
 Ex.
 No.

94                       FINJAN‐ESET    Eset Presentation – Eset Technology – The multi-layered approach
                          007442 – 53    and its effectiveness – Document version: 1.0 – Authors: Jakub
                                                        Debski, Juraj Malcho, Peter Stancik




95                       FINJAN‐ESET     Eset Manual – Eset Gateway Security – Installation Manual and
                          007561 – 93       User Guide (intended for product version 4.5 and higher)




96                       FINJAN‐ESET             Webpage – Eset Virusradar – Win32/Tinba.AA
                          008419 – 20

97                       FINJAN‐ESET     Eset Document – How Eset Protects you from Today’s Advanced
                          008426 – 31                         Malware Threats




                                                       - 13 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38015 Page 14 of 30


JTX    Date    Date     Bates Numbers                              Description                                Deposition
Trial Marked Admitted                                                                                         Exhibit No.
 Ex.
 No.

98                       FINJAN‐ESET     Eset Presentation – Eset Technology - The multi-layered approach
                          008461 – 73      and its effectiveness - Document version 1.1 – Authors: Jakub
                                                         Debski, Juraj Malcho, Peter Stancik




99                       FINJAN‐ESET          Eset Manual – Eset File Security for Microsoft Server –
                          008621 – 785                Installation Manual and User Guide




100                      FINJAN‐ESET        Eset Internet Security 10 – User Guide (intended for product
                          009399 – 540                        version 10.0 and higher)




101                      FINJAN‐ESET     Eset Manual – Eset Internet Security 10 – User Guide (intended for
                          010223 – 364                   product version 10.0 and higher)




                                                         - 14 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38016 Page 15 of 30


JTX    Date    Date     Bates Numbers                            Description                           Deposition
Trial Marked Admitted                                                                                  Exhibit No.
 Ex.
 No.

102                      FINJAN‐ESET     Eset Webpage – Press Center – ESET: Top Computer Threats in
                          010560 – 61                       Thailand of April 2012




103                      FINJAN‐ESET       Eset Webpage – ESET Smart Security – Online Help – Eset
                            010587                              LiveGrid


104                      FINJAN‐ESET          Eset Webpage – ESET Knowledgebase – What is the
                          010708 – 09    ThreatSense.Net Early Warning System? – Document ID: 15822




105                      FINJAN‐ESET      Eset Webpage – ESET About ESET Technology – Continually
                          010732 – 40                 developing leading-edge protection




106                      FINJAN‐ESET      Eset Webpage – Global Threat Radar July 2016: Scamming the
                          010777 – 82                        Would-Be Scammer




                                                       - 15 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38017 Page 16 of 30


JTX    Date    Date      Bates Numbers                              Description                               Deposition
Trial Marked Admitted                                                                                         Exhibit No.
 Ex.
 No.

107                      FINJAN‐ESET       Welivesecurity Webpage – OSX/Lamadai.A: The Mac Payload on
                          010790 – 93                     Malware Targeting Tibetan NGOs




108                      FINJAN‐ESET                  Eset Webpage - ESET Threat Intelligence
                          336565 – 71

109                      FINJAN‐ESET          Eset Webpage – Eset Online Help – ESET Smart Security
                          674715 – 16                               Premium


110                      FINJAN‐ESET       Eset Presentation – Eset Technology – The multilayered approach
                          675749 – 69                and its effectiveness – Document version 1.3




111                     ESET0075582 – 95   Distribution Agreement between Eset spol. s r.o., and Eset, LLC,
                                                             d/b/a Eset North America




                                                          - 16 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38018 Page 17 of 30


JTX    Date    Date      Bates Numbers                               Description                                Deposition
Trial Marked Admitted                                                                                           Exhibit No.
 Ex.
 No.

112                     ESET0075601 – 17   Intangible Property License Agreement between Eset spol. s r.o.,
                                                                    and Eset, LLC


113                     ESET0075618 – 31     Amended & Restated Intangible Property License Agreement
                                           between Eset spol. s r.o., and Eset, LLC, d/b/a Eset North America




114                       ESET0078152                  ESET Spreadsheet – All Products – 2016

115                       ESET0078153                  ESET Spreadsheet – Products all version

116                       ESET0078198                  ESET Spreadsheet – All Products – 2015

117                      FINJAN‐ESET        Eset Webpage – Antivirus and Internet Security for home users
                          007392 – 93


118                      FINJAN‐ESET       Confidential Patent Agreement between Finjan Software, Ltd. and
                          010809 – 27                           Microsoft Corporation




                                                           - 17 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38019 Page 18 of 30


JTX    Date    Date     Bates Numbers                             Description                             Deposition
Trial Marked Admitted                                                                                     Exhibit No.
 Ex.
 No.

119                      FINJAN‐ESET     Confidential Patent License, Settlement and Release Agreement
                          172092 – 111              between Finjan, Inc. and Websense, Inc.




120                      FINJAN‐ESET     Confidential Patent License Agreement between Finjan, Inc. and
                          172112 – 26                            Veracode, Inc.


121                      FINJAN‐ESET       Confidential Asset Purchase and Patent License Agreement
                          172127 – 49           between Finjan, Inc. and F-Secure Corporation




122                      FINJAN‐ESET     Confidential Patent License Agreement between Finjan, Inc. and
                          172150 – 62                           F5 Networks, Inc.




123                      FINJAN‐ESET     Confidential Patent License, Settlement and Release Agreement
                          172163 – 76                 between Finjan, Inc. and Third Party




                                                       - 18 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38020 Page 19 of 30


JTX    Date    Date     Bates Numbers                              Description                              Deposition
Trial Marked Admitted                                                                                       Exhibit No.
 Ex.
 No.

124                      FINJAN‐ESET        Amendment to Confidential Patent License, Settlement and
                          172177 – 82    Release Agreement between Finjan, Inc. and Avast Software s.r.o.




125                      FINJAN‐ESET      Confidential Patent License, Settlement and Release Agreement
                          172183 – 97             between Finjan, Inc. and Avast Software s.r.o.




126                      FINJAN‐ESET      Confidential Patent License, Settlement and Release Agreement
                          172198 – 221        between Finjan, Inc. and Armorize Technologies, Inc.




127                      FINJAN‐ESET     Confidential Patent License Agreement between Finjan, Inc. and
                          172251 – 70                              Third Party




                                                        - 19 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38021 Page 20 of 30


JTX    Date    Date     Bates Numbers                             Description                              Deposition
Trial Marked Admitted                                                                                      Exhibit No.
 Ex.
 No.

128                      FINJAN‐ESET        Settlement, Release, and License Agreement between FSI
                          172298 – 45                   Delaware, Inc. and Webroot Inc.




129                      FINJAN‐ESET     Confidential Settlement, Release , and Patent License Agreement
                          172346 – 63          between Finjan Software, Inc. and Intel Corporation




130                      FINJAN‐ESET      Confidential Master Agreement between Finjan Holdings, Inc.,
                          172364 – 93          Finjan, Inc., Finjan Mobile, Inc., Sophos Group plc




131                      FINJAN‐ESET     Confidential Patent License Agreement between Finjan, Inc. and
                          172394 – 408                  Avira Holdings GmbH & Co. KG




                                                        - 20 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38022 Page 21 of 30


JTX    Date    Date     Bates Numbers                             Description                               Deposition
Trial Marked Admitted                                                                                       Exhibit No.
 Ex.
 No.

132                      FINJAN‐ESET    Confidential Avira VPN Platform Distribution Agreement between
                          172409 – 50                  Avira, Inc. and Finjan Mobile, Inc.




133                      FINJAN‐ESET     Confidential Patent License and Settlement Agreement between
                          336864 – 83    Finjan, Inc., Finjan Blue, Inc., Finjan Mobile, Finjan Holdings,
                                                             Inc. and Symantec Corp.




134                      FINJAN‐ESET     Confidential Patent License and Settlement Agreement between
                          336900 – 30                  Finjan, Inc. and Carbon Black, Inc.




135                      FINJAN‐ESET       IDC Presentation – Market Analysis Perspective: Worldwide
                          435935 – 60                        Security Products, 2013




                                                        - 21 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38023 Page 22 of 30


JTX    Date    Date      Bates Numbers                                Description                                Deposition
Trial Marked Admitted                                                                                            Exhibit No.
 Ex.
 No.

136                      FINJAN‐ESET       Confidential Patent License Agreement between FireEye, Inc. and
                          472366 – 80       Finjan Holdings, Inc., Finjan, Inc., Finjan Blue, Inc., and Finjan
                                                                      Mobile, Inc.




137                      FINJAN‐ESET       Confidential Patent License Agreement between Finjan Holdings,
                          472381 – 96       Inc., Finjan, Inc., Finjan Blue, Inc., and Finjan Mobile, Inc. and
                                                                       FireEye, Inc.




138                      FINJAN‐ESET       Confidential Patent License Agreement between Finjan, Inc. and
                          483664 – 95      Trend Micro Incorporated (K.K.), Trend Micro, Inc. and Finjan
                                                                      Blue, Inc.




139                     ESET0045225-31                     Eset - Market Definition (DONE)

140                     ESET0040357 – 59           Version 9 Story, Goals and Scope – Redline Draft




                                                           - 22 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38024 Page 23 of 30


JTX    Date    Date     Bates Numbers                              Description                              Deposition
Trial Marked Admitted                                                                                       Exhibit No.
 Ex.
 No.

141                      ESET0044317               Eset Document – Reputation Evaluator PIN


142                     ESET0077572 –      Spreadsheet regarding Eset servers, with titles “Server Role”,
                            8151                        “Host”, “vCenter/SRV”, and “OS”




143                      FINJAN-ESET     Eset NOD 32 antivirus system – Remote Administrator Overview
                          008375 - 415




144                      FINJAN-ESET       Eset Security for Kerio Installation Manual and User Guide,
                          009001 - 89         Microsoft Windows Server 2003/2008/2008 R2/2012




145                      FINJAN-ESET        Eset Gateway Security Installation Manual and User Guide
                          009090 - 122         (intended for product version 4.5 and higher) Linux




                                                        - 23 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38025 Page 24 of 30


JTX    Date    Date      Bates Numbers                                Description                             Deposition
Trial Marked Admitted                                                                                         Exhibit No.
 Ex.
 No.

146                      FINJAN-ESET       Eset Mail Security Installation Manual and User Guide (intended
                          009123 - 60                 for product version 4.5 and higher) Linux




147                      FINJAN-ESET       Eset webpage – Eset Security Forum, Eset Smart Security and Eset
                          010579 –80             Internet Security – LiveGrid and data collection ith V9




148                     ESET0019120 – 24              Eset – Advanced memory Scanner (AMS)


149                     ESET0043511 – 12                           ESS – Task # 2738

150                     ESET0043513 – 14                           ESS – Task # 2739

151                     ESET0043515 - 16                           ESS – Task # 2740

152                     ESET0044877 - 82            Eset ESS10 Protection from script based attacks


153                      FINJAN-ESET          Eset Smart Security Premium – Online Help - Script-Based
                            008424                                Attacks Protection



                                                          - 24 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38026 Page 25 of 30


JTX    Date    Date     Bates Numbers                             Description                              Deposition
Trial Marked Admitted                                                                                      Exhibit No.
 Ex.
 No.

154                      FINJAN-ESET                   Eset NOD32 Antivirus 9 User Guide
                          009293 – 398

155                      FINJAN-ESET      Eset webpage – Eset Security Forum – Infographics about Esets
                          010562 – 71             software – “Eset Technology From the Inside”




156                      FINJAN-ESET        Eset webage - Eset Knowledgebase – Host-based Intrusion
                          010625 - 29           Prevention System (HIPS) – Advanced setup (8.x)




157                      FINJAN-ESET          Eset webpage – SysInspector Free PC Diagnostic Tool
                          010741 – 43

158                      FINJAN-ESET     Eset webage - Eset Knowledgebase – Change the scanner’s default
                          674509 – 10                       response to virus detection




                                                        - 25 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38027 Page 26 of 30


JTX    Date    Date     Bates Numbers                              Description                                Deposition
Trial Marked Admitted                                                                                         Exhibit No.
 Ex.
 No.

159                      FINJAN-ESET      Eset webage - Eset Knowledgebase – Configure HIPS rules for
                          674511 - 13          Eset business products to protect against ransomware




160                      FINJAN-ESET      Eset webpage – Excludes files or folders from scanning in Eset
                          674522 - 25                      Windows home products




161                      FINJAN-ESET      Eset webpage – ThreatSense parameters, product version 11.0
                          674556 – 64


162                      FINJAN-ESET     ESET Webpage – ESET Technology From the Inside: Advanced
                            674622                               Heuristics available at
                                        https://static4.esetstatic.com/fileadmin/images/INT/Images/Article-
                                                               Floated/ESET-Technol…
                                                                 (Native version)




                                                        - 26 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38028 Page 27 of 30


JTX    Date    Date     Bates Numbers                           Description                         Deposition
Trial Marked Admitted                                                                               Exhibit No.
 Ex.
 No.

163                      FINJAN-ESET       Symantec Webpage – Security Center JS.Downloader!gen25
                           675115-19           available at https://www.symantec.com/security-
                                                     center/writeup/2016-120807-4322-99




164                      FINJAN-ESET      Symantec Webpage – Security Center VBS.Downloader!gen2
                           675417-20           available at https://www.symantec.com/security-
                                                     center/writeup/2017-083113-4355-99




165                      FINJAN-ESET      Symantec Webpage – Security Center W97M.Downloader.M
                           675425-29           available at https://www.symantec.com/security-
                                                     center/writeup/2016-12011-2355-99




                                                       - 27 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38029 Page 28 of 30


JTX    Date    Date     Bates Numbers                            Description                            Deposition
Trial Marked Admitted                                                                                   Exhibit No.
 Ex.
 No.

166                      FINJAN-ESET       Symantec Webpage – Security Center W97M.Downloader.N
                           675430-34           available at https://www.symantec.com/security-
                                                     center/writeup/2016-120806-5019-99




167                      FINJAN‐ESET      Eset Webpage - ESET Reports Major Increase of Dangerous
                          675747 – 48     Filecoders - Trojans Extorting Ransom After Encrypting Data




168                      FINJAN-ESET                ESET Webpage – File Behavior Report
                            675772

169                      FINJAN-ESET               ESET Webpage – ThreatSense parameters
                           675913-18

170                      FINJAN-ESET       Patent License Agreement between M86 Security, Inc., M86
                           172222-50                     Americas, Inc. and Finjan, Inc.




                                                       - 28 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38030 Page 29 of 30


JTX    Date    Date     Bates Numbers                             Description                             Deposition
Trial Marked Admitted                                                                                     Exhibit No.
 Ex.
 No.

171                      FINJAN-ESET         File History for Provisional Application No. 60-030639
                          008063-121


172                      FINJAN-ESET      Email from Yuval Ben-Itzhak to Yaniv Dafni re Breakdown of
                            026036                             Finjan’s Patents


173                      FINJAN-ESET        Sun Microsystems Document - Java Security by J. Steven
                           173600-06                             Fritzinger


174                      FINJAN-ESET    Gartner Market Analysis – Worldwide Antivirus Software Forecast
                          357384-419      and Analysis, 2003-2007: Return of the Consumer by Brian E.
                                                                    Burke




                                                       - 29 -
               Case 3:17-cv-00183-CAB-BGS Document 767 Filed 03/01/20 PageID.38031 Page 30 of 30


JTX    Date    Date     Bates Numbers                             Description                             Deposition
Trial Marked Admitted                                                                                     Exhibit No.
 Ex.
 No.

175                      FINJAN-ESET    Gartner Market Analysis – Worldwide Antivirus Software Forecast
                          471887-922      and Analysis, 2003-2007: Return of the Consumer by Brian E.
                                                                    Burke




176                      FINJAN-ESET         File History for Provisional Application No. 60-030639
                          230979-1034




                                                       - 30 -
